Citation Nr: 1754642	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  13-30 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1957 to January 1961.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in January 2017.  A transcript of that hearing is of record.

In March 2017, the Board remanded the case for further development, to include a competent medical examination.  Such an examination was accomplished in August 2017, and all other development directed by the Board's remand appears to have been substantially accomplished.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The case has now been returned to the Board for additional appellate consideration.


FINDINGS OF FACT

The preponderance of the competent medical and other evidence of record is against a finding the Veteran's current left shoulder disorder was incurred in or otherwise the result of his active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for a left shoulder disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

As an initial matter, the Board notes that the Veteran was accorded VA examinations in March 2013 and August 2017, which included opinions that addressed the etiology of his current left shoulder disorder.  The Board previously determined in March 2017 that the 2013 VA examination was not adequate for resolution of the Veteran's appeal.  Further, the Board acknowledges that the Veteran's representative contended in a September 2017 post-remand brief that the August 2017 VA examination was also inadequate, noting that the examiner stated he could not "render an affirmative opinion without speculation."  However, as detailed below, the examiner's opinion as a whole is against the current disability being incurred in or otherwise the result of active service.  Moreover, the examiner provided rationale in support of the statement that an affirmative opinion could not be rendered without "speculation" which the Board finds is consistent with the requirements of Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Board also notes that the Veteran has not challenged the qualifications of the August 2017 VA examiner to provide a competent medical opinion.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (VA examiners are presumed qualified to render competent medical opinion(s)).  Thus, the Board finds that the August 2017 VA examination is adequate for resolution of this case.

The Board further notes that the Veteran's representative indicated his service treatment records may be incomplete.  See January 2017 Hearing Transcript, pp. 2-3.  Accordingly, while this case was on remand attempts were made to obtain additional service treatment records through official sources, but appear to have been unsuccessful.  Inasmuch as there may be missing service treatment records, the Board acknowledges that in such situations VA has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law  does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease). 

The record does not reflect the Veteran has identified any other purported deficiency in the notification and assistance he has been provided in this case.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran essentially contends, to include at his January 2017 hearing, that he sustained injuries to the left side of his body including shoulder from an in-service fall that occurred when wind from aircraft knocked him down.  He also indicated that he has had recurrent left shoulder problems since that time.  Further, he testified that he sought in-service treatment and was initially placed in a sling, but was essentially just given pain medication after his initial treatment.

The Board notes that there is no indication of a left shoulder injury in the service treatment records.  However, as already stated, the Veteran's representative indicated these records may be incomplete.  Moreover, the Board has previously determined in March 2017 that the Veteran is competent, as a lay person, to describe such an injury and recurrent symptoms and the Board in its role as a finder of fact concludes that the Veteran's testimony of having in-service and post-service recurrent symptoms credible.  Further, service records dated in August 1958 note the Veteran reported he lost his wallet when wind from planes blew him down.  Although this record contains no reference to a left shoulder injury, it does document the circumstances under which he contends such injury occurred.  The Board finds this record provides supporting evidence as to the credibility of the Veteran's contentions.

Despite the foregoing, the Board also notes it is not clear from the evidence of record whether a chronic disability actually developed as a result of the in-service injury, to include whether the Veteran's account of recurrent symptomatology is indicative of such.  For example, the Veteran checked the box on a December 1958 Report of Medical History to reflect he did not experience painful or "trick" shoulder.  If he had recurrent symptoms of a chronic disability, it would appear logical that he would indicate such on that Report.  Further, his upper extremities were evaluated as normal on a concurrent service examination, as well as on his subsequent January 1961 release from active duty examination.  In other words, two competent medical evaluations were conducted subsequent to this injury, and found no evidence of a chronic disability.

In addition to the aforementioned in-service medical findings indicating no chronic left should disorder was found during active service, the Board notes that the first competent medical evidence of a left shoulder disorder in the post-service medical records appears to be years after the Veteran's separation from service.  

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service can be probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

In view of the foregoing, the Board has concluded that competent medical evidence is required to determine if the Veteran's current left shoulder disorder - diagnosed as status-post total arthroplasty on the August 2017 VA examination - is etiologically linked to service.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. 
§ 3.159(a)(1).  Further, no competent medical evidence is of record which explicitly supports the Veteran's contentions.

The Board also reiterates that the March 2013 and August 2017 VA examiners provided competent medical opinions against the current left shoulder disorder being etiologically linked to service.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

As already noted, the Board has determined that the March 2013 VA examination is not adequate for resolution of this case.  In pertinent part, the Board found that this VA examiner did not adequately take into account the Veteran's own lay testimony on this matter regarding the in-service injury and recurrent symptomatology.  Thus, the opinion was not consistent with the acknowledged history.

In regard to the August 2017 VA examiner, the Board notes that he was familiar with the Veteran's medical history from review of the VA claims folder.  The examiner also accurately cited pertinent evidence in the record 

The Board reiterates that the August 2017 VA examiner did state he could not "render an affirmative opinion without speculation."  However, this was later in the report and after the examiner had affirmatively checked the box to opine the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  Further, the Board notes the Court indicated in Jones, supra, that an examiner's statement that an opinion cannot be provided without resort to speculation can be adequate provided it is supported by stated rationale.  Here, the examiner noted that the in-service injury purportedly occurred in August 1958, but 4 months later he denied any shoulder issues on report of medical history and had a normal exam.  The examiner noted that this would be unusual after a dislocation.  The examiner also noted that he found no entries for shoulder issues in the military medical record.  Further, the examiner noted that there was an over 50 year interval between the Veteran's release from active duty and his total shoulder arthroplasty, during which time he worked a variety of jobs including newspaper, oil industry and railroad.

In essence, the examiner's stated rationale reflects that the competent medical findings of a normal shoulder subsequent to the in-service injury were inconsistent with the type of injury that would result in a chronic disability.  The stated rationale also reflects that given the decades' long gap between active service and the first competent medical evidence of the current left shoulder disorder, that there was a multiple of possible factors that could have caused this disability to include the various jobs the Veteran worked during this period.  As such, the examiner's statement about speculation was in regard to any opinion which would state the current disability was at least as likely as not related to service; and the Board finds the supporting rationale to be consistent with the documented evidence of record.  Moreover, the Board reiterates the examiner did express an unequivocal opinion against the current disability being etiologically linked to service.  No competent medical evidence is of record which explicitly refutes that opinion.  Accordingly, the Board finds that the August 2017 VA examination and opinion is adequate, persuasive, and entitled to significant probative value in the resolution of this case.

For these reasons, the Board concludes the preponderance of the competent medical and other evidence of record is against a finding the Veteran's current left shoulder disorder was incurred in or otherwise the result of his active service.  No other basis for establishing service connection for the claimed disability is otherwise demonstrated by the evidence of record, to include the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 or as secondary to a service-connected disability pursuant to 38 C.F.R. § 3.310.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.


ORDER

Service connection for a left shoulder disorder is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


